161 So. 2d 828 (1964)
STATE ROAD DEPARTMENT of Florida, an agency of the State of Florida, and Orange County, a political subdivision of the State of Florida, Petitioners,
v.
Bertha WHITE et al., Respondents.
No. 32392.
Supreme Court of Florida.
March 11, 1964.
*829 Robert D. Canada, Tallahassee, for petitioner.
Sam E. Murrell & Sons, Orlando, for James R. Lang, respondent.
CALDWELL, Justice
This cause is here on Petition for Writ of Certiorari alleging conflict between the decision herein[1] and that of the District Court of Appeal, Third District, in Gross v. Ruskin.[2] The reported opinion in the Gross case does not disclose the facts but the statement that (in condemnation) damages for loss of business "are not recoverable by a lessee" is at odds with the language of the District Court of Appeal, Second District, in the opinion herein. We refer to the latter opinion for the essential facts, circumstances and relative citations.
We have concluded the District Court of Appeal properly held in this cause that a lessee for a term of years is, for the purpose of the statute,[3] an owner and, as such, is entitled to recover business damages under the provisions thereof, any holding of Gross, supra, to the contrary notwithstanding.
Respondent questions whether a terminal Sunday can be excluded in computing the time for filing notice of appeal under F.S. § 73.14, F.S.A. The point has been settled adversely to Respondent's contention by the recent opinion of this Court in Dade County Planning Department vs. Ransing, 158 So. 2d 528.
The Writ of Certiorari is discharged.
ROBERTS, Acting C.J., HOBSON (Ret.), J., and WALKER, Circuit Judge, concur.
THORNAL, J., dissents.
NOTES
[1]  148 So. 2d 32 (Fla.App.2nd 1962).
[2]  133 So. 2d 759 (Fla.App.3rd 1961).
[3]  Fla. Stat. § 73.10(4), F.S.A.